UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number of issuing entity: 333-141132-03 The National Collegiate Student Loan Trust 2007-3 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor and sponsor: 333-141132 The National Collegiate Funding LLC (Exact name of depositor and sponsor as specified in its charter) Wilmington
